Exhibit 10.1 LOAN AGREEMENT THIS LOAN AGREEMENT (the "Loan Agreement"), dated effective June 10, 2010, governed by and construed in accordance with the laws of the State of Colorado and performable in Arapahoe County, Colorado, is made by and between TMG HOLDINGS COLORADO, LLC, a Texas limited liability company, hereinafter referred to as "Lender," whose address is 7598 N. Mesa Street, Suite 205, City of El Paso, El Paso County, Texas 79912 and VERECLOUD, INC., a Nevada corporation, hereinafter referred to as "Borrower," whose address is 6560 S. Greenwood Plaza Blvd., Suite 400, Englewood, Colorado ARTICLE I DEFINITIONS For purposes of this Loan Agreement, the following terms shall have the respective meanings assigned to them. 1.01Advance. The term "Advance" shall mean a disbursement by Lender of the proceeds of the Loan. 1.02Borrower. The terms "Borrower" shall mean all parties named as Borrower in the first paragraph of this Loan Agreement. 1.03Code. The term "Code" shall mean the Uniform Commercial Code as in force in the State of Colorado. 1.04Debtor Relief Laws. The term "Debtor Relief Laws" shall mean any applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement, insolvency, reorganization, or similar laws affecting the rights or remedies of creditors generally, as in effect from time to time. 1.05Event of Default. The term "Event of Default" shall mean: (a) A failure by Borrower to make any payment of principal or interest on the Note within five (5) days of when due; (b) A failure by Borrower to comply with any of the other terms or conditions specified herein or in the Note, the Security Agreement, other Security Instruments (as later defined herein), or any other written agreement between (i) Borrower and (ii) Lender or any affiliate of Lender within thirty (30) days after the date of written notice from Lender to Borrower. (c) Any false or inaccurate material representation or warranty made by Borrower to Lender in any of the Security Instruments; (d) The appointment of a receiver, trustee, conservator, or liquidator of Borrower or of any property of Borrower; (e) The filing by or against Borrower of a voluntary petition in bankruptcy, seeking reorganization or rearrangement or taking advantage of any Debtor Relief Laws, or an answer by Borrower admitting the material allegations of a petition filed against Borrower in any bankruptcy, reorganization, insolvency, conservatorship, or similar proceeding, or an admission by Borrower in writing of an inability to pay its debts as they become due; (f) The making by Borrower of a general assignment for the benefit of creditors; (g) The entry of an order, judgment or decree by any court of competent jurisdiction adjudicating Borrower as bankrupt or insolvent, or approving a petition seeking reorganization of Borrower or an arrangement of its debts, or appointing a receiver, trustee, conservator, or liquidator of Borrower or of any property of Borrower; and/or (h) The liquidation, termination, or dissolution of Borrower. 1.06Financing Statements. The term "Financing Statements" shall mean the Form UCC financing statements securing the Loan, to be filed with the appropriate offices for the perfection of a security interest in any of the Property. 1.07Governmental Authority. The terms "Governmental Authority" shall mean the United States, the State of Colorado, the County of Arapahoe, the City of Englewood, or any other political subdivision in which the Property is located, and any other political subdivision, agency, or instrumentality exercising jurisdiction over Borrower or the Property. 1.08Governmental Requirements. The term "Governmental Requirements" shall mean all laws, ordinances, rules, and regulations of any Governmental Authority applicable to Borrower or the Property. 1.09Lender. The term "Lender" shall mean the Lender named in the first paragraph of this Loan Agreement. 1.10Loan. The term "Loan" shall mean the loan by Lender to Borrower in the original principal amount not to exceed ONE MILLION FIVE HUNDRED SIXTY-FOUR THOUSAND AND N0/100THS UNITED STATES DOLLARS (U.S. $1,564,000.00). 1.11Note. The term "Note" shall mean the Revolving Credit Note from Borrower to Lender dated of even date herewith in the amount of and evidencing the Loan. 1.12Property. The term "Property" shall mean all the tangible and intangible assets of Borrower, now or hereafter acquired, as described in the Security Agreement. 1.13Security Agreement. The term "Security Agreement" shall mean the Security Agreement, between Borrower and Lender, dated of even date herewith. 1.14Security Instruments. The term "Security Instruments" shall mean this Loan Agreement, the Note, the Security Agreement, the Financing Statements, and such other instruments evidencing, securing or pertaining to the Loan as shall, from time to time, be executed and delivered by or on behalf of Borrower to Lender pursuant to this Loan Agreement. ARTICLE II LOAN TERMS AND AGREEMENTS 2.01Commitment of Lender.
